Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 1 of 125 PageID #: 4579




                                         PUBLIC REDACTED VERSION
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 2 of 125 PageID #: 4580




                                                  CONTENTS

                                                                                                                    Page

I.      Introduction and Assignment........................................................................... 1

II.     Summary of Opinions ...................................................................................... 3

III.    Qualifications ................................................................................................. 12

IV.     Background .................................................................................................... 19

        A.       Legal Framework ................................................................................ 19
        B.       Technical Background......................................................................... 20

V.      Materials Reviewed ....................................................................................... 26

VI.     The iFS Source Code ..................................................................................... 28

        A.       iFS Versions ........................................................................................ 28
        B.       Contributors to the iFS Computer Program ........................................ 32
        C.       Aspects of the iFS Computer Program Reflecting The Exercise
                 of Discretion and Choice ..................................................................... 34

VII. The LenSx Source Code ................................................................................ 45

        A.       The current version of the LenSx software is based on J&J
                 Vision’s iFS code ................................................................................ 51
                 1.
                                                           ......................................................... 52
                 2.    The code copied from iFS into LenSx is qualitatively
                       important ................................................................................... 56

                                                                                 ......................................... 57

                                                                                          ............................... 92

                                                                     ................................................... 106
                 3.        Examining the first produced version of the LenSx
                           program confirms that Alcon copied the code from J&J
                           Vision ...................................................................................... 109

        B.       Alcon attempted to hide evidence of its copying .............................. 115

                                                            ii
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 3 of 125 PageID #: 4581




I.    INTRODUCTION AND ASSIGNMENT

      I, Douglas Schmidt, declare that:

      1.     I have been retained as an expert in this case by AMO Development,

LLC, AMO Manufacturing USA, LLC and AMO Sales and Service, Inc.

(collectively, “J&J Vision”).

      2.     I understand that J&J Vision has asserted copyright infringement

claims against Alcon LenSx, Inc., Alcon Vision, LLC, Alcon Laboratories, Inc., and

Alcon Research, LLC (collectively, “Alcon”) in this matter.

      3.     J&J Vision asked me to review the source code for the computer

program that operates J&J Vision’s IntraLase FS Model 2 and Model 3 Laser

systems and iFS® Advanced Femtosecond Laser systems (collectively, “iFS”), used

for refractive surgery, and determine whether J&J Vision developers had to exercise

discretion, judgment, and choice when designing and implementing that program. I

have also been asked to identify the individuals who are listed as “authors” of the

iFS source code as specified in the iFS source code’s internal developer’s

annotations or “comments.”

      4.     J&J Vision has also asked me to examine the source code for certain

versions of the computer program that operates Alcon’s LenSx Laser system

(“LenSx”), to evaluate whether the LenSx computer program was copied from




                                          1
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 4 of 125 PageID #: 4582




and/or was based upon the iFS computer program, and if so, to evaluate the extent

and importance of the replicated material.

         5.    I understand that the iFS laser system was first developed by a company

named IntraLase Corp., which was later acquired by a company named Advanced

Medical Optics, Inc.1 Advanced Medical Optics, Inc. was later acquired by Abbott

Laboratories, and renamed as Abbott Medical Optics Inc.2 Abbott Medical Optics

Inc. was later acquired by Johnson & Johnson.3 For simplicity in this declaration,

unless otherwise specified, I refer to the developer of iFS as J&J Vision.

         6.    I understand that the LenSx laser system was first developed by a

company called LenSx Lasers, Inc., which was later acquired by Alcon.4 For

simplicity in this declaration, unless otherwise specified, I refer to the developer of

LenSx as Alcon.



1
 Press Release, Advanced Medical Optics to Acquire IntraLase Corp. (Jan. 8,
2007),
https://www.sec.gov/Archives/edgar/data/1163848/000119312507004587/dex991.
htm; Homer Decl. at Exs. 1–5.
2
 Press Release, Abbott Laboratories to Buy Advanced Medical Optics, Inc. for
$1.4 Billion in Eye-Care Deal (Jan. 12, 2009),
https://www.biospace.com/article/releases/abbott-laboratories-to-buy-advanced-
medical-optics-inc-for-1-4-billion-in-eye-care-deal-/; Homer Decl. at Ex. 6.
3
  Press Release, Johnson & Johnson Completes Acquisition of Abbott Medical
Optics (Feb. 27, 2017), https://www.jnj.com/media-center/press-releases/johnson-
johnson-completes-acquisition-of-abbott-medical-optics; Homer Decl. at Exs. 8–
10, 12.
4
    D.I. 25 ¶ 80.

                                           2
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 5 of 125 PageID #: 4583




II.   SUMMARY OF OPINIONS

      7.     Based on the available information, my opinions are as follows:

      A. J&J Vision developers exercised discretion and choice in designing
         and writing the iFS computer program

      8.     The iFS computer program is a sophisticated program

                                                           .   A program of this

complexity required the developers to fashion a thoughtful approach to design and

implementation to perform sophisticated laser operations on human eyes with an

extremely high level of reliability and precision.

      9.     The iFS computer program could have been designed and written in

many different ways to meet the required functionality of the program, and the J&J

Vision developers exercised discretion and made numerous choices among those

options. For example, they used their discretion and judgment to develop the

particular organization, structure, data flow, and implementing modules in iFS.

      B. The LenSx computer program is based on, and copies substantial
         code from, the iFS computer program
      10.    Because of time constraints, and because finding and examining the

precise similarities in the iFS and LenSx codebases is a time-intensive exercise, my

examination to date has been somewhat limited.5 But even that limited examination



5
 As my review continues, based on what I have already seen, I fully expect to see
even more evidence of copying by Alcon. I reserve the right to update,
supplement, or otherwise modify my opinions as the case proceeds, as I review

                                          3
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 6 of 125 PageID #: 4584




has led me to conclude that the LenSx computer program is based on J&J Vision’s

iFS computer program, and iFS code still functions at the heart of the LenSx program

today. As explained in more detail below, Alcon copied




more code, and as additional information comes to light through the course of
discovery.

                                         4
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 7 of 125 PageID #: 4585




                                                                            .6 Based

on my experience, this level of similarity                               is not mere

coincidence but strongly indicates copying.

               Indeed, later versions of iFS (which were developed after the iFS code

appears to have been taken to LenSx Lasers, Inc.) made major modifications to the

iFS file structure.7

         11.    Alcon’s copying extended into the heart of the source code.8 For

example, in the figure below, the code on the left is from J&J Vision’s iFS program,

and the code on the right is from Alcon’s LenSx program:9




6
    See ¶¶ 93–95, infra.
7
    See ¶¶ 72–75, 94, infra.
8
    See generally Appendix C.
9
  The demonstrative excerpts of Alcon’s code in this declaration and attached
Appendix C have been retyped from the paper copies produced by Alcon to
improve readability and reflect how the code appears electronically. In certain
cases, the excerpts were formatted to “line up” identical segments. I have provided
the Bates-numbered citations to the paper copies of code produced by Alcon.

                                            5
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 8 of 125 PageID #: 4586




      12.    Even a cursory examination of these excerpts reveals clear evidence of

copying. First, the implementing code itself is virtually identical and performs the

routine in exactly the same way and order. Second,

                                . Third, the descriptive comments documenting the

steps performed by the code are identical, down to the odd spacing and

capitalization.




10



                                         6
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 9 of 125 PageID #: 4587
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 10 of 125 PageID #: 4588
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 11 of 125 PageID #: 4589




          •

              wholesale from the iFS code,



          • The LenSx code also contains implementing functions copied wholesale

              from the iFS code that are not relied on by other parts of the LenSx

              program. Instead, they appear to be merely artifacts that serve no purpose

              in the LenSx program, but reveal the true origins of the LenSx program.18

          • The LenSx code contains developer comments identical to comments in

              the iFS code.19 J&J Vision developers exercised discretion and choice in

              designing and drafting those comments to ensure that later developers

              could more easily understand the executable source code.

          • The copied comments also include the same misspellings, unusual spacing,

              and non-standard capitalization, all of which strongly suggests that the

              code was copied and pasted wholesale from electronic source code files.20

          •




 17
      See, e.g., ¶¶ 99–166, infra.
 18
      See, e.g., ¶¶ 150–155, 168–171, 177–179, infra.
 19
   See, e.g., ¶¶ 104–105, 107, 111–113, 116–120, 122–124, 126, 128–129, 131,
 134–135, 138, 140, 142–143, 158–162, infra.
 20
      See, e.g., ¶¶ 107, 160, 162, 175, 178, infra.

                                              9
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 12 of 125 PageID #: 4590




                         .21

          15.   Alcon’s copying was not limited to ancillary functionality. Instead,

 much of it is critical to the functioning of the LenSx laser system.




                                          as mentioned above,



                                                    in iFS.23 Simply put, the LenSx

 computer program—and therefore the LenSx laser system itself—would not operate

 without the content copied from iFS.




 21
      See ¶¶ 169–171, infra.
 22
      See ¶¶ 144–149, infra.
 23
      See ¶¶ 93–98, infra.

                                          10
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 13 of 125 PageID #: 4591




          C. Alcon appears to have made changes to obscure its copying

          16.        Moreover, comparing earlier and later versions of the LenSx computer

 program code suggests that the Alcon developers, over time, tried to remove

 references that reflected that the code was copied from iFS. For example, a change

 in one LenSx file merely modified the listed date of the file in the header from

                to                    —the original date of         is particularly notable

 because, again, I understand that LenSx Lasers, Inc. did not even exist at that time.24

          D. Alcon’s copying saved it significant development time

          17.        Copying the                                    from the iFS computer

 program saved LenSx significant development and testing time and effort that would

 have otherwise been required to plan, design, create, and test a new codebase from

 scratch.25 LenSx’s use of the iFS code as a base from which to build its cataract

 surgical operations enabled it to skip the development effort that would have

 otherwise been required to develop and test a femtosecond laser that made accurate

 and safe cuts, likely saving years of development time.

          E. Alcon would have to rewrite its code essentially from scratch to
             remove all vestiges of content copied from iFS

          18.        In my opinion, based on the materials I have examined so far,

                                   that Alcon took from iFS to develop the LenSx computer


 24
      See ¶¶ 174–176, infra.
 25
      See ¶¶ 76–77, infra.

                                                11
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 14 of 125 PageID #: 4592




 program is inseparable from the features that Alcon modified or added. Even if one

 could fully identify and conceptually separate the iFS code from the code later added

 by Alcon, Alcon’s code is so intertwined with the copied aspects of iFS that it would

 be next to impossible to separate them, like conjoined twins that share a single heart.

          19.   Given Alcon’s copying of the



 LenSx laser system, it is my opinion that Alcon would have to rebuild its codebase

 essentially from scratch, such as via a clean-room implementation, to fully remove

 the elements it copied from the iFS computer program, including the overall

 organization of the program.26

 III.     QUALIFICATIONS

          20.   I am the Cornelius Vanderbilt Professor of Engineering in the

 Department of Electrical Engineering and Computer Science at Vanderbilt

 University in Nashville, TN, where I also serve as the Associate Provost for Research

 Development and Technologies and the co-Director of the Data Science Institute.

 My research spans a broad range of software systems, including distributed object

 computing, middleware platforms, real-time operating systems, and distributed real-

 time and embedded systems. I became a Full Professor with tenure at Vanderbilt

 University in January 2003.


 26
      See ¶¶ 90–91, infra.

                                           12
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 15 of 125 PageID #: 4593




       21.    I have been a full-time university professor since 1994.            I was

 previously a tenured professor at the University of California, Irvine in the Electrical

 and Computer Engineering department, from 2000 to 2003, and before that at

 Washington University in St. Louis, MO in the Computer Science and Engineering

 department and the Mallinckrodt Institute of Radiology, from 1994 to 1999. In

 addition, I served as the Chief Technology Officer and Deputy Director for the

 Software Engineering Institute (SEI) at Carnegie Mellon University from 2010 to

 2012, where I led the SEI’s research, development, and operational efforts related to

 software engineering and cyber-security.

       22.    I received my Doctor of Philosophy (Ph.D.) degree in Computer

 Science from the University of California (UC) Irvine in Irvine, CA in 1994. I also

 earned a Master’s Degree in Computer Science from UC Irvine in 1990, as well as

 a Bachelor’s Degree in Sociology in 1984 and Master’s Degree in Sociology in 1986

 from the College of William and Mary in Williamsburg, VA.                I first started

 programming in 1983 when I was an undergraduate student taking statistics courses.

 From 1985 through 1994 I learned how to program in Pascal, C, C++, Ada, Prolog,

 and Lisp, both at the College of William and Mary and at UC Irvine. A copy of my

 curriculum vitae is attached as Appendix A to this declaration.

       23.    For the past three decades, my research has focused on distributed real-

 time and embedded (DRE) systems, which has yielded the ACE, Java ACE, TAO,



                                           13
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 16 of 125 PageID #: 4594




 and CIAO middleware frameworks. The millions of lines of object-oriented code in

 these frameworks provide layers of infrastructure and distribution middleware that

 simplify the development of concurrent and networked software apps and services.

 These middleware frameworks constitute some of the most successful examples of

 software research and development (R&D) ever transitioned from research to

 industry, being widely used by thousands of companies and agencies worldwide in

 many domains, including national defense and homeland security, datacom/telecom,

 financial services, healthcare, and online gaming.

       24.    For example, my ACE and TAO middleware frameworks have been

 applied in a wide range of medical modalities (such as CT, CR, and MR) at Siemens,

 Philips, GE Healthcare, and Kodak Health Imaging Systems. I have also published

 peer-reviewed papers that empirically evaluate the throughput, latency, and

 scalability of my ACE and TAO middleware frameworks in the context of popular

 jitter of my ACE and TAO middleware in the context of popular real-time operating

 systems, including QNX, LynxOS, VxWorks, and Linux/RT. In addition, I am a co-

 inventor on U.S. Patent No. 7,523,471 with members of Siemens Medical

 Engineering, which applied my open-source ACE software to their Syngo medical

 device product line starting in the mid-1990s.

       25.    My research on DRE systems has been funded by various

 organizations, including both federal agencies, such as Defense Advanced Research



                                          14
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 17 of 125 PageID #: 4595




 Project Agency (DARPA), National Science Foundation (NSF), NASA, NIH, the

 U.S. Air Force, and the U.S. Navy, as well as leading companies, such as Northrup

 Grumman, Raytheon, Lockheed-Martin, Boeing, McDonnell-Douglas, General

 Electric, Siemens Medical Engineering, and Kodak Health Imaging Systems. I have

 also received other honors and awards, including election to professional

 organizations, engagements for invited talks, and the 2015 Award for Excellence in

 Teaching from the Vanderbilt University Department of Electrical Engineering.

       26.   In addition, during my stint as a program manager at DARPA from

 2000 to 2003, I led the national research and development effort on resilient

 networking and middleware software for DRE systems, which focused on the

 systematic use of adaptation, supported by redundancy, heterogeneity, and use of

 computer network security mechanisms. During this time, I also co-chaired the

 Software Design and Productivity (SDP) Coordinating Group of the U.S.

 government’s multi-agency Networking and Information Technology Research and

 Development (NITRD) Program, which helped formulate the national interagency

 software research agenda.

       27.   Besides my academic and research experience, from 2010 to 2014, I

 served as a member of the United States Air Force Scientific Advisory Board (SAB),

 where I was the Vice Chair of the SAB’s Cyber Situational Awareness study, which

 conducted a comprehensive review of the U.S. Air Force’s tactics, techniques, and



                                        15
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 18 of 125 PageID #: 4596




 procedures related to secure network-centric mission operations. I have also served

 on the Advisory Board for the U.S. Naval Air Systems Command (NavAir) Future

 Airborne Capability Environment (FACE) and was a co-lead of a task force on

 “Published Open Interfaces and Standards” for the U.S. Navy’s Open Systems

 Architecture initiative.

       28.    For over 30 years, I have conducted and supervised many research

 projects involving a wide range of software-related topics, including patterns,

 optimization techniques, and empirical analyses of communication protocol stacks,

 web servers, and object-oriented middleware frameworks for distributed real-time

 embedded systems and mobile-/web-based cloud computing applications. I have

 published 650+ scholarly articles and technical papers, and I am the co-author/editor

 of 10+ books or book-length manuscripts on various topics, including software

 architecture, network programming, object-oriented frameworks, distributed and

 real-time systems, open-source middleware platforms, and web-/mobile-based cloud

 computing applications. My expertise in real-time operating systems and real-time

 embedded systems qualifies me to perform the type of analysis required in this case.

       29.    My work has been cited 42,500+ times across a comprehensive

 spectrum of high-impact publications, and my current h-index27 score is 84, which



 27
   The h-index is a popular measure of scholarly productivity. The definition of the
 index is that a scholar with an index of h has published h papers each of which has

                                          16
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 19 of 125 PageID #: 4597




 reflects the impact of my publications on scholarly literature in the field of computer

 science. I have also supervised the research of more than 40 PhD and Master’s

 graduate students to date.     Together with conducting and publishing my own

 research, I have served on the editorial board of many journals, including

 publications by IEEE and the ACM, and I have been a guest editor of many special

 issue journals based on my research expertise.

       30.    On top of my research experience, I have decades of hands-on

 programming experience with a variety of different programming languages. I

 began programming with C in 1985 and have programmed with object-oriented

 languages since 1986, when I began to program with C++. I have programmed with

 Java and other related object-oriented languages since the mid-1990s and early

 2000s. Starting in 1991, while at the University of California Irvine, I led the

 development of one of the first C++ object-oriented frameworks for concurrent and

 networked middleware and applications (ACE). Starting in 1996, I developed one

 of the first Java object-oriented frameworks for concurrent and networked

 middleware and applications (Java ACE).

       31.    Since 1990, I have taught more than 2,000 students in dozens of face-

 to-face courses on network programming to both undergraduate and graduate



 been cited in other papers at least h times. Thus, the h-index reflects both the
 number of publications and the number of citations per publication.

                                           17
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 20 of 125 PageID #: 4598




 students at UC Irvine, Washington University in St. Louis, and Vanderbilt

 University. Since 2013, I have taught mobile cloud computing to more than 400,000

 students in online courses, including Massive Open Online Courses (MOOCs) on

 the Coursera platform, which have focused on technologies like mobile app

 programming with Android, Java, and JavaScript, as well as cloud service

 programming with various web services frameworks, such as Spring and Node.js.

         32.   Together with my regular course offerings, over the past 30 years I have

 also taught 600+ short-courses and tutorials on many subjects, including: object-

 oriented design patterns and programming techniques; systems programming and

 network programming for UNIX and Windows; object-oriented and functional

 programming languages; concurrent and parallel programming in Java and Android;

 and various courses on distributed systems, real-time and embedded systems,

 TCP/IP, web apps, and services, compiler construction, algorithms, and data

 structures.

         33.   I am being compensated at my usual rate of $550 per hour. My

 compensation is not contingent on my testimony, opinions, or the outcome of this

 case.




                                           18
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 21 of 125 PageID #: 4599




 IV.   BACKGROUND

       A.     Legal Framework

       34.    I am not an attorney or legal expert, and I have not been asked to

 provide legal opinions. I have been informed by counsel for J&J Vision of certain

 basic principles of law relevant to my technical expert opinions, which are set forth

 below.

       35.    I understand that original computer programs can be protected by

 copyright, and that those protections can extend to source code written by a

 developer, including the comments; the structure, sequence, and organization of the

 code; and the object code after the code has been compiled.

       36.    I understand a computer program is “original” if the program was

 independently created (as opposed to being copied from other works) and possesses

 at least some minimal degree of creativity. I understand that “creativity” here can

 be demonstrated where the computer program code could have been designed and

 written in a number of different ways, and that the developer exercised creative

 choice in how they wrote the source code for that computer program.

       37.    I understand that the owner of a copyright has the exclusive rights to

 engage in a number of activities with respect to the copyrighted work. Specifically,

 I understand that the owner has the exclusive rights to reproduce the copyrighted




                                          19
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 22 of 125 PageID #: 4600




 work and to prepare “derivative works” based upon the copyrighted work, such as

 by making modifications or adaptations of the copyrighted work.

        38.    I understand that someone who violates any of the exclusive rights of a

 copyright owner, such as by engaging in any of the activities above without

 permission from the copyright owner, is an infringer of the copyright. I understand

 that proving copyright infringement requires a showing, among other things, that the

 work was entitled to copyright protection, that the defendant, as a factual matter,

 copied from the work, and that the defendants’ accused work is substantially similar

 to the original.

        B.     Technical Background

                    1. Computer Programming Principles
        39.    Computer programming languages, like C and Java, enable software

 developers (also known as programmers) to write files containing lines of source

 code. Source code is software that is typically written or read by human developers.

        40.    Source code with consistent and correct syntax can ultimately be

 converted into instructions that direct computing devices to perform specific actions.

 A developer typically writes a program using multiple files, each containing many

 lines of source code. The lines of source code in those files are then converted by a

 compiler (through a process known as “compiling”) into machine instructions that

 tell the computer running the program what to do. Those instructions are sometimes



                                          20
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 23 of 125 PageID #: 4601




 called “object code.” When a software-enabled computer or other device or machine

 is manufactured and distributed to customers, it commonly includes only the

 compiled object code, not the source code.

       41.    In addition, developers typically include annotations, known as

 “comments,” in the source code that make the code easier for humans to understand.

 A source code file also typically includes a “header” that provides basic information

 about the file, including the names of the developers, the date of its creation, and the

 revision history of the file (e.g., what sorts of changes were made on certain dates).

       42.    A program that has been compiled into object code generally exists in

 a format that the computer can understand but is hard for humans to decipher. The

 exact format of a compiled program will depend on the language in which the

 program was written and the compiler(s) used to translate the program into machine

 instructions. A compiled program, when examined, may refer to certain parameter

 or function names, but a programmer would be unable to determine the contents of

 the source code solely by looking at the compiled program.

       43.    One of the most important parts of developing any computer program

 is organizing the various modules, functions, and data in the program. A well-

 written and efficient computer program will strategically use the principle of

 abstraction to make different “levels” of computation, each level calling on a

 function the next level down to execute a more detailed set of instructions. A good



                                           21
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 24 of 125 PageID #: 4602




 program should also have carefully designed data structures that contain the

 information that must be conveyed at the right level of abstraction.

       44.    An “embedded system” generally refers to a special computing system

 dedicated to performing functions to operate some type of product or system with

 real-time operating and computing restraints. Embedded systems are generally used

 in applications requiring high reliability and stability of performance. Many modern

 products contain embedded systems or subsystems, including cars (e.g., electronic

 traction control systems), aircraft avionics, and medical devices (e.g., dialysis or

 ultrasound machines).

       45.    An operating system (OS) is infrastructure software that operates of a

 computing device.       An OS directs the processing of systems programs and

 application programs by allocating and releasing resources (such as storage space in

 main memory), scheduling access to hardware components (such as processor cores

 and frame buffers), and managing input and output devices (such persistent files and

 network interfaces).

       46.    A real-time operating system (RTOS) is an OS that guarantees events

 or data are processed within a designated time frame. A defining characteristic of a

 RTOS (versus a general-purpose OS) is its degree of consistency related to the

 amount of time (i.e., latency)—and variation of that time (i.e., jitter)—needed to

 accept and perform system and application tasks. An RTOS is typically used in



                                          22
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 25 of 125 PageID #: 4603




 embedded systems to guide interactions with physical elements (such as sensors and

 actuators) in domains (such as robotic surgery, avionics, or process control systems)

 where the right answer delivered too late becomes the wrong answer. Examples of

 RTOS include QNX, VxWorks, and RTLinux.28

       47.    QNX is a multi-threaded RTOS whose micro-kernel architecture that

 uses message passing as a fundamental means for inter-process communication

 (IPC). QNX supports preemptive priority-based first-in first-out (FIFO) scheduling

 of threads. It also supports various synchronizers that coordinate interactions among

 threads, including semaphores that implement a priority inheritance protocol.

       48.    Application software—like the software that operates the iFS and

 LenSx systems—is typically written to run on a particular operating system.

 Application software written to run on an RTOS—like most application software—

 is typically created using an incremental and iterative development model, where the

 first version (or “baseline”) that is released contains features designed to meet the



 28
   See, e.g., Levine, Flores-Gaitan, & Schmidt, “Measuring OS Support for Real-
 time CORBA ORBs,” Proceedings of the Fourth International IEEE Workshop on
 Object-oriented Real-time Dependable Systems (WORDS'99), Santa Barbara,
 California, January 27–29, 1999; Levine, Schmidt, & Flores-Gaitan, “An
 Empirical Evaluation of OS Support for Real-time CORBA Object Request
 Brokers,” Proceedings of the Multimedia Computing and Networking 2000
 (MMCN00) conference, ACM, San Jose, CA, January 25–27, 2000; Schmidt,
 Deshpande, & O’Ryan, “Operating System Performance in Support of Real-time
 Middleware,” the 7th IEEE Workshop on Object-oriented Real-time Dependable
 Systems, San Diego, CA, January, 2002.

                                          23
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 26 of 125 PageID #: 4604




 initial set of requirements. Over later iterations, new versions of the software are

 released that incrementally build upon and enhance previous versions, e.g., by

 providing new features and functionality, fixes for defects in previous versions,

 adaptations to new hardware and software platforms, and improvements to various

 quality attributes (such as performance, memory utilization, scalability, reliability,

 and security). Each subsequent version of software that is released contains more

 changes and enhancements relative to previous versions.

       49.    Writing code for any computer program requires the developers to

 make strategic decisions regarding how to implement the various functions the

 program is intended to do. These design decisions become even more important

 when designing and developing a computer program for an embedded system.

 Developers of programs for embedded systems must be aware of the capabilities and

 limitations of the various hardware modules in the system to ensure that they interact

 and operate smoothly, effectively, and reliably. Developers of such applications

 must consider the desired functionality of the program and any hardware constraints,

 develop a plan for organizing and implementing the modules to accomplish the goals

 of the system, determine the interrelationship between the modules and how they

 will communicate with one another, and then implement the modules themselves.

       50.    The steps outlined above often require the application of skill and

 ingenuity on the part of software developers. The developers’ organization and



                                          24
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 27 of 125 PageID #: 4605




 implementation decisions are particularly important when writing computer

 programs for embedded systems since writing efficient, robust, and predictable

 software for embedded system applications can affect the overall performance of the

 system or product itself.

                 2.          Femtosecond Laser Systems

       51.    Both the iFS computer program and the LenSx computer program

 operate femtosecond lasers29 intended for use in ophthalmic surgeries.30 In this

 section I lay out my understanding of how femtosecond laser systems work.

       52.    I understand that femtosecond lasers use ultrafast laser pulses to create

 “bubbles” in eye tissue that, when combined, form a precise surgical effect and allow

 doctors to perform surgery on tissue below the surface of the eye, including cataract

 surgery and LASIK surgery.31 I also understand that, using a femtosecond laser

 system makes it “possible to create customized geometries and resection planes,

 depending on each individual clinical case, with an absolutely precise control that


 29
   A “femtosecond laser” is a laser that emits a series of pulses with an extremely
 short duration, on the order of femtoseconds (10-15 seconds). Gualdi & Gualdi,
 FEMTO-LASER CATARACT SURGERY (2014) at 9–10.
 30
    See iFS® Advanced Femtosecond Laser, JOHNSON & JOHNSON VISION,
 https://www.jnjvisionpro.com/products/ifs%C2%AE-advanced-femtosecond-laser
 (last visited Feb. 2, 2021); Take the First Step in Creating Reproducible Outcomes
 with the LenSx® Laser, ALCON, https://professional.myalcon.com/cataract-
 surgery/cataract-equipment/lensx-laser-system/ (last visited Feb. 2, 2021).
 31
   Gualdi & Gualdi, FEMTO-LASER CATARACT SURGERY (2014) at 10; D.I. 16
 ¶¶ 58, 64.

                                          25
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 28 of 125 PageID #: 4606




 only a computer can provide,” which proved to be “a real revolution in the field of

 ophthalmic microsurgery.”32 I understand that these systems generally include

 components to make three-dimensional incisions and cutting patterns.33

 V.      MATERIALS REVIEWED

         53.    A list of the materials I have considered in connection with this

 declaration is attached as Appendix B. I have reviewed the Declaration of Mr. Biren

 Mehta, and the Declaration of Ms. Carolyn Homer, along with the applicable

 attached exhibits. I have also reviewed all materials cited in this declaration.

         54.    I received a laptop computer for accessing source code provided by

 both J&J Vision and Alcon (“Source Code Laptop”), and instructions for accessing

 the source code through the Source Code Laptop. I could access and review the

 source code on the Source Code Laptop starting on November 23, 2020.

         55.    In preparing this declaration, I considered the operative pleadings

 relating to the copyright claims in this case (D.I. 16 and 25). I also considered certain

 Operator’s Manuals for the products at issue in this matter: 1) a document titled

 “IntraLase FS Laser Operator’s Manual,” with a copyright date of 2006,34 and 2) a




 32
      Gualdi & Gualdi, FEMTO-LASER CATARACT SURGERY (2014) at 11.
 33
   Sun et al., “Femtosecond-Laser-Assisted Cataract Surgery (FLACS),” High
 Resolution Imaging in Microscopy and Ophthalmology (2019),
 https://doi.org/10.1007/978-3-030-16638-0_14, at 305.
 34
      Homer Decl. at Ex. 25.

                                            26
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 29 of 125 PageID #: 4607




 document titled “LenSx Laser System Operator’s Manual,” with a revision date of

 November 20, 2018 (D.I. 21-2).

       56.    The content of this declaration, and my opinions expressed, are

 necessarily limited by the information available for review. I have not yet reviewed

 all documents and information that I would expect to see and review in a case of this

 technical complexity, including, but not limited to, e.g., architecture and design

 documents, verification and validation documents, revision notes, and fact testimony

 from the developers. I understand that the parties voluntarily provided their source

 code to each other before discovery began.          Because fully investigating and

 documenting the many similarities in the iFS and LenSx codebases is a time-

 intensive endeavor, I have not yet had the time to fully explore and document all of

 the similarities in the code available to me. I further understand that additional

 relevant code and other documents may be produced later. I reserve the right to

 revise my opinions as discovery proceeds and my investigation continues. I further

 reserve the right to supplement my opinions, including in response to additional

 information and code reviewed, discovery provided by the parties, new information

 and opinions provided by Alcon’s expert(s), decisions made by the court in which

 this action is pending, or decisions by other courts.




                                           27
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 30 of 125 PageID #: 4608




 VI.     THE IFS SOURCE CODE

         57.   The iFS computer program operates the iFS Advanced Femtosecond

 Laser, a surgical laser used to create precise incisions for several ophthalmic

 procedures.35 Earlier versions of the same program were used to operate earlier

 models of the same laser system, called the IntraLase FS Model 2 and Model 3 Laser

 systems.36 For ease of reference, in this declaration, I refer to all models of this laser

 system as the “iFS laser” and the computer program for those models as the “iFS

 computer program” or “iFS.”

         A. iFS Versions
         58.   J&J Vision has registered copyrights for the following versions of the

 iFS computer program.37 Each registered version of the iFS computer program

 corresponds to a folder containing source code on the Source Code Laptop as shown

 in the following table:




 35
    iFS® Advanced Femtosecond Laser, JOHNSON & JOHNSON VISION,
 https://www.jnjvisionpro.com/products/ifs%C2%AE-advanced-femtosecond-laser
 (last visited Feb. 2, 2021).
 36
      D.I. 16-1 at Exs. Q–AA.
 37
      D.I. 16-1 at Exs. Q–HH.

                                            28
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 31 of 125 PageID #: 4609
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 32 of 125 PageID #: 4610
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 33 of 125 PageID #: 4611
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 34 of 125 PageID #: 4612
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 35 of 125 PageID #: 4613
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 36 of 125 PageID #: 4614




 IntraLase Corp. or Advanced Medical Optics, Inc. personnel developed and

 improved the iFS 2.02 program in-house.

          C. Aspects of the iFS Computer Program Reflecting The Exercise of
             Discretion and Choice

          65.    The iFS computer program required its developers to apply

 programming skill, discretion, and judgment to create an effective product that is

 usable by surgeons and provides the extremely high levels of reliability and safety

 for patients.51 The fact that the iFS computer program operates a medical laser in no

 way eliminates the need for the developers of the computer program to apply skill

 and imagination to achieve the desired functionality. Implementing a computer

 program of the size, complexity, and importance of the iFS computer program is

 non-trivial.    Developers of computer programs like iFS must make important

 decisions about how to structure, organize, and optimize the program to perform the

 desired operations while optimizing the computing resources required for such

 operations.52     Organization and management of the code and the computing

 resources are particularly important for computer programs running medical devices

 since an error or even a pause in the anticipated operation of the product could impact

 the procedure being performed on a patient. Writing code that is easy for later




 51
      Mehta Decl. ¶ 9.
 52
      See id.

                                           34
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 37 of 125 PageID #: 4615
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 38 of 125 PageID #: 4616
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 39 of 125 PageID #: 4617
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 40 of 125 PageID #: 4618
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 41 of 125 PageID #: 4619
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 42 of 125 PageID #: 4620
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 43 of 125 PageID #: 4621
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 44 of 125 PageID #: 4622




       74.     Developers of later versions of the iFS computer program

             significantly revised the arrangement of the various components that make

 up the codebase. The following is a screenshot of the first-level directory structure

 in the most recent version of the iFS computer program (version 2.70):




                                           42
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 45 of 125 PageID #: 4623




                                      43
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 46 of 125 PageID #: 4624




          75.   Although I understand iFS 1.00 and iFS 2.70 were both developed for

 the same sets of hardware, were both written in the same programming language,

 contain much of the same implementing code, and were both intended to run on the

 same RTOS, these directory structures are very different.




                         While there is no one best way to design and organize a given

 computer program, the evolution of the file structure of the iFS computer program

 over time shows that a great amount of discretion, judgment, and choice went into

 the arrangement and architecture of even the original version of iFS.

          76.   Stepping back, developing the iFS computer program took a significant

 amount of developer effort. In my experience, writing a computer program of this

 scope and complexity would have involved drafting requirement specifications,

 developing a preliminary design specification and architecture, designing detailed

 implementing architecture and methods, creating test plans to verify the program

 meets the specified requirements, writing the implementing code, testing and

 validating the implementing code according to the test plans, maintaining and

 improving the code based on observed issues and customer feedback, and

 documenting the development effort at each stage described above.69             This


 69
      See Mehta Decl. ¶ 9.

                                           44
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 47 of 125 PageID #: 4625
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 48 of 125 PageID #: 4626
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 49 of 125 PageID #: 4627
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 50 of 125 PageID #: 4628
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 51 of 125 PageID #: 4629
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 52 of 125 PageID #: 4630
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 53 of 125 PageID #: 4631
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 54 of 125 PageID #: 4632
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 55 of 125 PageID #: 4633
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 56 of 125 PageID #: 4634
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 57 of 125 PageID #: 4635
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 58 of 125 PageID #: 4636
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 59 of 125 PageID #: 4637
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 60 of 125 PageID #: 4638
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 61 of 125 PageID #: 4639
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 62 of 125 PageID #: 4640
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 63 of 125 PageID #: 4641
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 64 of 125 PageID #: 4642
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 65 of 125 PageID #: 4643
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 66 of 125 PageID #: 4644
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 67 of 125 PageID #: 4645
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 68 of 125 PageID #: 4646
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 69 of 125 PageID #: 4647




       115.




                                                                            s




       116. In addition, the replicated programmer comments copied into the

 LenSx codebase




                                      67
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 70 of 125 PageID #: 4648
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 71 of 125 PageID #: 4649
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 72 of 125 PageID #: 4650
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 73 of 125 PageID #: 4651
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 74 of 125 PageID #: 4652
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 75 of 125 PageID #: 4653
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 76 of 125 PageID #: 4654
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 77 of 125 PageID #: 4655
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 78 of 125 PageID #: 4656
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 79 of 125 PageID #: 4657




       133. J&J Vision programmers had to exercise judgment and choice in

 designing   and   implementing   the   code     that   Alcon    copied    from   the



                                                                                  For

 example, the                            includes                                    ,




                                               Indeed, earlier versions of iFS did not




                                        77
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 80 of 125 PageID #: 4658
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 81 of 125 PageID #: 4659
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 82 of 125 PageID #: 4660
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 83 of 125 PageID #: 4661
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 84 of 125 PageID #: 4662
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 85 of 125 PageID #: 4663
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 86 of 125 PageID #: 4664
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 87 of 125 PageID #: 4665
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 88 of 125 PageID #: 4666
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 89 of 125 PageID #: 4667
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 90 of 125 PageID #: 4668
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 91 of 125 PageID #: 4669
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 92 of 125 PageID #: 4670
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 93 of 125 PageID #: 4671




       155. LenSx does not actually use or call the

 function anywhere in its code.   The fact that LenSx still contains the same




                                      91
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 94 of 125 PageID #: 4672
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 95 of 125 PageID #: 4673
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 96 of 125 PageID #: 4674
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 97 of 125 PageID #: 4675




                                (ii)

       159. As another example, the function                         in the LenSx

           file has the same name and is nearly line-for-line identical to the same

 function in the iFS file     , with the sole exception of


                                        95
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 98 of 125 PageID #: 4676
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 99 of 125 PageID #: 4677




                                (iii)

       160. As yet another example, the function                      in the LenSx

           file has the same name and is nearly line-for-line identical to the same

 function in the iFS       file, with the sole exception of




                                         97
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 100 of 125 PageID #: 4678
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 101 of 125 PageID #: 4679
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 102 of 125 PageID #: 4680




                                      100
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 103 of 125 PageID #: 4681
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 104 of 125 PageID #: 4682
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 105 of 125 PageID #: 4683




                                      103
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 106 of 125 PageID #: 4684
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 107 of 125 PageID #: 4685
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 108 of 125 PageID #: 4686
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 109 of 125 PageID #: 4687
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 110 of 125 PageID #: 4688




                                      108
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 111 of 125 PageID #: 4689




             166. My time spent with the code so far has been limited. I therefore have

 not explored in depth the full spectrum of code that guides the movement of the

 laser. I expect that more in-depth analysis of the code will reveal further similarities

 and anticipate supplementing my analysis with additional similarities as the case

 proceeds.

                       3. Examining the first produced version of the LenSx program
                          confirms that Alcon copied the code from J&J Vision

             167. I also reviewed LenSx            because it appears to be both the earliest

 version of the LenSx code, and the first version of the LenSx code, produced on the

 Source Code Laptop.239 The source code files in LenSx                    appear to contain

 dates that are closest in time to 2008 and 2009,240 when I understand Mr. Goldstein

 and Mr. Vardin started doing work for LenSx Lasers, Inc.241 LenSx                         is

 therefore likely to be the version of the LenSx computer program currently available

 to me that would be most similar to the iFS computer program. In other words, if

 Alcon made a copy of the iFS code around 2008 or 2009 to kick start development

 of the LenSx code, and subsequent developers made changes to that codebase over

 time without further reference to the iFS code, the version of the LenSx computer

 program closest to 2008 or 2009 is likely to be the most like the iFS computer


 239
       See ¶¶ 80–84, 87, supra.
 240
       Id.
 241
       D.I. 16 ¶ 95.

                                             109
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 112 of 125 PageID #: 4690
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 113 of 125 PageID #: 4691
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 114 of 125 PageID #: 4692
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 115 of 125 PageID #: 4693
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 116 of 125 PageID #: 4694




       171. The initial presence and subsequent disappearance of            that were

 copied from iFS, alongside the presence of

           that was not copied from iFS, indicates that the developers of the LenSx

 code rushed and indiscriminately copied the entirety of the iFS code into LenSx,

 without regard to whether they actually needed it. This example also demonstrates

 that the Alcon developers, over time, changed/removed copied iFS modules that

 LenSx did not need or use.

       172. I also observed evidence that the earlier versions of the LenSx code is

 more similar to the iFS program than later versions. This finding is consistent with

 the conclusion that Alcon took the iFS code to develop the first version of the LenSx

 computer program and then modified it over time. For example, as I discussed

 above, the functions                   and                    in LenSx

 are extremely similar to the same functions in iFS.253 The versions of the same

 functions in LenSx            are even more similar to the same functions in iFS.

 Notably, the versions of the same functions in LenSx               contain function




                                         114
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 117 of 125 PageID #: 4695
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 118 of 125 PageID #: 4696
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 119 of 125 PageID #: 4697
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 120 of 125 PageID #: 4698
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 121 of 125 PageID #: 4699
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 122 of 125 PageID #: 4700




       178. All variables, definitions, and comments in this file are precisely

 identical, down to the spacing of the comments and the spelling errors

                                                Such similarities strongly suggest that

 the code was electronically copied from iFS code to LenSx code. Also notable is

 that the header for both files contains a notation for a revision              which


                                          120
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 123 of 125 PageID #: 4701
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 124 of 125 PageID #: 4702




 integral to the LenSx software as it exists today. Simply put, the LenSx program

 cannot operate without the copied iFS code.




                                        122
Case 1:20-cv-00842-CFC Document 54 Filed 02/09/21 Page 125 of 125 PageID #: 4703




 I declare under penalty of perjury that the foregoing is true and correct.



 Executed on February 4, 2021
 in Nashville, TN.                                    Dr. Douglas Schmidt




                                          123
